      Case 6:21-cv-00511-ADA Document 277 Filed 08/11/21 Page 1 of 26




                    IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF TEXAS
                               WACO DIVISION

FRESHUB, INC., a Delaware Corporation,
and FRESHUB, LTD., an Israeli Limited
Liability Company,                            Case No.: 6:21-CV-00511-ADA

               Plaintiffs,

      vs.

AMAZON.COM INC., a Delaware
Corporation, AMAZON.COM SERVICES,
LLC, a Delaware Limited Liability Company,
PRIME NOW, LLC, a Delaware Limited
Liability Company, and WHOLE FOODS
MARKET SERVICES, INC., a Texas
Corporation,

               Defendants.


              PLAINTIFFS FRESHUB, INC.’S AND FRESHUB, LTD.’S
               MOTION FOR JUDGMENT AS A MATTER OF LAW
                 PURSUANT TO FED. R. CIV. PROC. 50(B) AND
              MOTION FOR NEW TRIAL ON INFRINGEMENT AND
               DAMAGES PURSUANT TO FED. R. CIV. PROC. 59(A)




Paul J. Andre                                John Palmer
Lisa Kobialka                                Texas Bar No. 15430600
James Hannah                                 NAMAN HOWELL SMITH & LEE PLLC
KRAMER LEVIN NAFTALIS                        400 Austin Ave., Suite 800, P.O. Box 1470
 & FRANKEL LLP                               Waco, TX 76703
990 Marsh Road                               Telephone: (254) 755-4100
Menlo Park, CA 94025                         Facsimile: (254) 754-6331
Telephone: (650) 752-1700                    palmer@namanhowell.com
pandre@kramerlevin.com
lkobialka@kramerlevin.com                    Attorneys for Plaintiffs,
jhannah@kramerlevin.com                      FRESHUB, INC. and FRESHUB, LTD.


Dated: August 11, 2021
        Case 6:21-cv-00511-ADA Document 277 Filed 08/11/21 Page 2 of 26




                                               TABLE OF CONTENTS

                                                                                                                                   Page

I.     INTRODUCTION .............................................................................................................. 1

II.    FRESHUB IS ENTITLED TO JMOL OF INFRINGEMENT ........................................... 1

       A.        Defendants Failed to Rebut Freshub’s Substantial Evidence of Infringement
                 for the ’153 Patent ................................................................................................... 2

       B.        The Jury Only Had Substantial Evidence of Defendants’ Infringement of
                 the ’408 Patent ........................................................................................................ 7

       C.        The Jury Only Had Substantial Evidence of Defendants’ Infringement of
                 the ’801 Patent ........................................................................................................ 9

       D.        Defendants’ Fact Witnesses Admitted that the Three Claim Elements of
                 Defendants’ Non-Infringement Defense Are in the Accused Alexa Products ..... 10

III.   ALTERNATIVELY, FRESHUB REQUESTS A NEW TRIAL UNDER RULE 59 ...... 11

       A.        Defendants Instilled an “Us versus Them” Mentality in the Jury ........................ 12

       B.        Defendants Introduced Irrelevant and Prejudicial Issues to Stoke their “Us
                 Versus Them” Appeal ........................................................................................... 16

IV.    CONCLUSION ................................................................................................................. 20




                                                                  i
           Case 6:21-cv-00511-ADA Document 277 Filed 08/11/21 Page 3 of 26




                                             TABLE OF AUTHORITIES
                                                                                                                           Page(s)
Cases
800 Adept, Inc. v. Murex Sec., Ltd.,
   539 F.3d 1354 (Fed. Cir. 2008)................................................................................................10

Commil USA, LLC v. Cisco Systems, Inc.,
  720 F.3d 1361 (Fed. Cir. 2013)........................................................................................ passim

Hall v. Freese,
   735 F.2d 956 (5th Cir. 1984) ........................................................................................... passim

HRC Guam Co. v. Bayview II L.L.C.,
  2017 Guam 25 (Guam Dec. 29, 2017) .....................................................................................14

Irvan v. Frozen Food Exp., Inc.,
    780 F.2d 1228 (5th Cir. 1986) .....................................................................................12, 14, 19

Jacobs v. Tapscott,
   516 F. Supp. 2d 639 (N.D. Tex. 2007), aff’d, 277 F.App’x 483 (5th Cir. 2008).......................7

Kingsdown Med. Consultants, Ltd. v. Hollister Inc.,
   863 F.2d 867 (Fed. Cir. 1988)..................................................................................................17

Lake Charles Harbor & Terminal Dist. v. Reynolds Metal Co.,
   No. 2:17-cv-1114, 2019 WL 638090 (W.D. La. Jan. 23, 2019) ..............................................19

Magnivision, Inc. v. Bonneau Co.,
  115 F.3d 956 (Fed. Cir. 1997)............................................................................................16, 17

Samsung Elecs. Co. v. NVIDIA Corp.,
   No. 3:14-cv-757, 2016 WL 754547 (E.D. Va. Feb. 24, 2016) ................................................15

Sasaki v. Class,
   92 F.3d 232 (4th Cir. 1996) .....................................................................................................12

SGS-Thomson Microelectronics, Inc. v. Int’l Rectifier Corp.,
   31 F.3d 1177, 1994 WL 374451 (Fed. Cir. 1994) ...................................................................15

Silbergleit v. First Interstate Bank of Fargo, N.A.,
    37 F.3d 394 (8th Cir. 1994) ...............................................................................................18, 19

Smith v. Transworld Drilling Co.,
   773 F.2d 610 (5th Cir. 1985) ...................................................................................................11

Stollings v. Ryobi Techs., Inc.,
    725 F.3d 753 (7th Cir. 2013) ...................................................................................................19


                                                                  ii
           Case 6:21-cv-00511-ADA Document 277 Filed 08/11/21 Page 4 of 26




VirnetX Inc. v. Apple, Inc.,
   No. 6:12-cv-855, 2016 WL 4063802 (E.D. Tex. July 29, 2016) .............................................20

Westbrook v. Gen. Tire & Rubber Co.,
   754 F.2d 1233 (5th Cir. 1985) .....................................................................................12, 13, 20

Whitehead v. Food Max of Miss., Inc.,
   163 F.3d 265 (5th Cir. 1998) .......................................................................................12, 15, 20

Rules

Federal Rule of Civil Procedure 50(a)(1) ....................................................................................1, 2

Federal Rule of Civil Procedure 59(a) .......................................................................................1, 11

Federal Rule of Evidence 802(d)(2)(C)-(D) ..................................................................................19




                                                               iii
        Case 6:21-cv-00511-ADA Document 277 Filed 08/11/21 Page 5 of 26




       INTRODUCTION

       The only basis for the non-infringement verdict returned in this case was jury

nullification. Freshub, Inc. and Fresub, Ltd (“Freshub”) provided overwhelming unrefuted

evidence proving infringement with its expert witness, Dr. Medvidovic, Defendants’ fact

witnesses and Defendants’ own documents. In response, Defendants asked the jury to ignore the

evidence because it was not right that an Israeli company acquired patents that directly read on

an American company’s technology, and other American companies would be next unless the

jury stopped them.

       Defendants failed to rebut Freshub’s infringement proofs, including failing to address

infringement by the doctrine of equivalents (“DOE”) while its fact witnesses admitted that the

Accused Alexa Products met the limitations of the Asserted Patents. Defendants’ only evidence

regarding non-infringement was the incredulous testimony of their expert, Dr. Johnson, that was

based on “special meanings” of terms present in every Asserted Patent, contrary to the Court’s

“plain and ordinary meaning” instruction. Such evidence is legally insufficient and erroneous,

requiring a renewed judgment as a matter of law (“JMOL”) or at a minimum, a new trial on

infringement and damages pursuant to Federal Rules of Civil Procedure 50(b) and 59(a).

       The strength of Freshub’s infringement evidence and the absence of any legally sufficient

rebuttal evidence illustrates the jury nullification. Defendants led the jury away from the

substantial evidence with unfair tactics, wholly irrelevant to the issue of infringement. They

instilled an “us versus them” mentality in the jury, through impassioned pleas that “only you

folks” can protect “every U.S. technology company” and the U.S. “constitutional patent system”

from Freshub, a company founded and based in Israel. Defendants ensured that such improper

arguments would bias the jury by introducing irrelevant and highly prejudicial issues playing on

Jewish stereotypes to argue that Freshub abused the U.S. patent system to “come to the

courthouse and try to get rich.” The deployment of these tactics further warrants a new trial.

       FRESHUB IS ENTITLED TO JMOL OF INFRINGEMENT

       JMOL on infringement is appropriate because Freshub introduced overwhelming


                                                 1
        Case 6:21-cv-00511-ADA Document 277 Filed 08/11/21 Page 6 of 26




unrebutted evidence that the Accused Alexa Products infringe, such that the jury had no legally

sufficient evidentiary basis to find for Defendants. Fed. R. Civ. P. 50(a)(1) (JMOL where “the

court finds that a reasonable jury would not have a legally sufficient evidentiary basis to find for

the party on [an] issue.”). Specifically, Freshub admitted over 30 exhibits during Dr.

Medvidovic’s testimony, including videos of Dr. Medvidovic narrating how the Accused Alexa

Products infringe (see PTX-210, PTX-219), Defendants’ confidential technical information, and

source code. Freshub also introduced testimony of fact witnesses, Mr. Halim, a principal

engineer at Amazon for 14 years (6/14/21 Trial Tr. 237:1-8), and Mr. Portman, a principal

engineer at Amazon for the Amazon Shopping architecture (see 6/16/21 Trial Tr. 726:6-11) to

establish infringement. Defendants failed to rebut this evidence. Instead, they presented two

fact witnesses who only corroborated Freshub’s infringement proofs and an expert that testified

contrary to the Court’s claim construction. For these reasons, as detailed below, no reasonable

jury should have found that Defendants do not infringe.

       A.      Defendants Failed to Rebut Freshub’s Substantial Evidence of Infringement
               for the ’153 Patent
       Freshub presented substantial evidence with Dr. Medvidovic’s testimony and supporting

exhibits, and the testimony of two Amazon engineers, demonstrating that Defendants’ Accused

Alexa Products infringe every element of Claims 1 and 6 of U.S. Patent No. 9,908,153 (JTX-1,

“the ’153 Patent”).

       Independent Claim 1 is a system consisting of two primary portions: a “first system

configured to receive spoken words” and a second “computer system.” ’153 Patent, Claim 1

(JTX-1, 14:46-47) (first system); id. at 14:65-15:12 (computer system). Dr. Medvidovic

explained how the Accused Alexa Products include both, and therefore infringe. 6/14/21 Trial

Tr. 262:11-14 (“Alexa is a system that basically has two principal subsystems, one of them

running on the device, and the second subsystem running on a server in the Amazon cloud”); see

also id. at 270:2-271:12 (describing the first system which “basically corresponds to something

like the Alexa device”); id. at 288:19-289:1 (describing the second system, “which is the servers


                                                 2
        Case 6:21-cv-00511-ADA Document 277 Filed 08/11/21 Page 7 of 26




in the cloud”); id. at 272:11-18 (confirming that the Alexa products are a voice processing

system configured to receive user spoken words); id. at 288:19-289:1.

       The “first system” of Claim 1 includes a microphone, wireless network interface,

digitizer, computer, and specific instructions stored in memory. ’153 Patent, Claim 1 (JTX-1,

14:46-64); 6/14/21 Trial Tr. 270:24-271:5. Dr. Medvidovic testified that in the Accused Alexa

Products, the “first system” is the Alexa devices, such as the Echo. 6/14/21 Trial Tr. 270:2-

271:12. He identified, using Defendants’ documents, that the Alexa devices have a microphone,

wireless network interface, digitizer, computer and memory elements. 6/14/21 Trial Tr. 278:8-

279:2 (identifying the microphone in Defendants’ schematic (e.g., PTX-333) by “an array of

seven microphones”), id. at 280:14-281:3 (identifying the wireless interface, as shown in PTX-

333), id. at 279:3-279:21 (identifying the digitizer, as shown in PTX-333, by analog-to-digital

converters), id. at 279:22-280:13 (identifying the computer, as shown in PTX-333, by quad-core

processors); see also PTX-329, PTX-336, PTX-335, PTX-207, PTX-355 (collectively,

Defendants’ schematics).

       The instructions stored in memory of the “first system” cause it to ”receive . . . a verbal

order, comprising at least one item, from a user” and “immediately transmit, using the wireless

network interface, the digitized order to a computer system remote from the first system.” Dr.
Medvidovic showed where the Alexa devices have memory with instructions to receive and

digitize an order and explained that an order is immediately transmitted to the cloud, and that the

cloud is the “computer system remote from the first system.” See 6/14/21 Trial Tr. 286:17-287:6

(identifying the memory and its functionality, as shown in PTX-311, when a digital

representation of a voice request is automatically sent onward to the cloud); see also id. at

282:18-283:9 (describing for the Alexa products that “[a] verbal order is something like: Alexa,

add bananas to my shopping list,” “[t]he item in that order is bananas,” and the verbal order is

converted to binary form and then transmitted); id. at 281:14-282:17.

       The second computer system of Claim 1 must comprise “a network interface,” “a second

computer,” and instructions to accomplish certain tasks. ’153 Patent, Claim 1 (JTX-1, 14:65-


                                                 3
        Case 6:21-cv-00511-ADA Document 277 Filed 08/11/21 Page 8 of 26




67); see also 6/14/21 Trial Tr. 287:19-288:12. Dr. Medvidovic testified that Defendants’ cloud

servers (the “second system”) include a network interface and the second computer. 6/14/21

Trial Tr. 289:2-6 (the Alexa system requires a network interface in order to function); id. at

289:7-291:1 (pursuant to PTX-370, the Alexa Back end is the “platform” and the network

interface is the “in-bound gateway”); id. at 288:13-289:1 (explaining the Alexa system runs on

computers which are servers in the cloud). The instructions tell the second computer system to

“receive . . . the digitized order from the first system; translate at least a portion of the digitized

order to text; identify an item corresponding to the text; add the identified item to a list

associated with the user; enable the list . . . to be displayed via a user display.” ’153 Patent,

Claim 1 (JTX-1, 15:1-12). Dr. Medvidovic explained that these elements are met after the user

says “Alexa, add bananas to my shopping list” and the utterance is “digitized and sent on through

the device’s own network interface.” 6/14/21 Trial Tr. 291:11-25; see also id. at 305:1-8. He

also explained how Defendants’ documents (e.g., PTX-370) show that the Alexa devices send

the digitized version of the user’s utterance to the automatic speech recognition (“ASR”) and

natural language understanding (“NLU”) components, generate the user’s intent, and then

forward that intent to the shopping skill which displays the item on the user’s shopping list. Id.

at 293:22-295:1; see also id. at 297:6-298:7 (testifying that checking off items from a shopping
list requires matching and recognizing, as shown in PTX-425); see also, e.g., PTX-370, PTX-

314, PTX-425, PTX-345 (Defendants’ technical documents).

        For the “the list to be provided to the user via a website” element in Dependent Claim 6,

Dr. Medvidovic identified a webpage in an internal Amazon document, displaying “the Alexa

shopping list for this user. It has milk, wine, Hot Cheetos, and bread.” ‘153 Patent, Claim 6; see

also 6/14/21 Trial Tr. 306:5-307:12; PTX-348.

        In addition to Defendants’ confidential technical and source code documentation, Dr.

Medvidovic presented an animation of Defendants’ technical documents identifying each

element of the ’153 Patent in the Accused Alexa Products. 6/14/21 Trial Tr. 267:5-270:1;

284:19-286:1; 305:9-306:4. He relied on the testimony of Defendants’ witnesses, establishing


                                                    4
        Case 6:21-cv-00511-ADA Document 277 Filed 08/11/21 Page 9 of 26




that the features of Claim 1 of the ’153 Patent are found in the Accused Alexa Products. See id.

at 302:2-304:25 (explaining how Messrs. Halim and Portman’s testimony informed his opinions

for the translate-to-text, intent, identify, add-to-list, and display elements of Claim 1 of the ’153

Patent), id. at 236:24-239:12 (Halim testimony), id. at 249:2-11 (Portman testimony). Thus,

Freshub in its case-in-chief proved infringement on an element-by-element basis.

       The overwhelming evidence of infringement did not end with Freshub’s case-in-chief.

During cross-examination, Defendants’ first fact witness, Dr. Strom, a Vice President and

Distinguished Scientist of the Alexa Artificial Intelligence Organization, admitted infringement.

His trial testimony juxtaposed to Claim 1 proves that the Accused Alexa Products satisfied every

element of Claim 1, such that the jury could not reasonably have found non-infringement:

            ’153 Patent, Claim 1                             Dr. Strom’s Testimony
 A voice processing system comprising:        Q. Yes or no, sir, would you agree that the Alexa
 a first system configured to receive user    products and the Alexa system, they form a voice
 spoken words comprising:                     processing system?
                                              A. It is one thing that they do, yes.
                                              (6/16/21 Trial Tr. 689:8-10)
 a microphone;                                Q. Okay. And the Alexa products, they include a
                                              microphone, correct?
                                              A. That’s correct. (6/16/21 Trial Tr. 690:2-4)
 a wireless network interface;                Q. The Alexa products, they include a wireless
                                              network interface, correct?
                                              A. That’s correct. (6/16/21 Trial Tr. 690:5-7)
 a digitizer coupled to the microphone,       Q. The Alexa products, they include a digitizer
 wherein the digitizer is configured to       that can digitize a user's spoken words into a
 convert spoken words into a digital          digital representation, correct?
 representation;                              A. That’s correct. (6/16/21 Trial Tr. 690:8-11)
 a first computer;                            Q. And now, the Alexa products, let’s say
 non-transitory memory that stores            the Echo right there, that’s a computer. It includes
 instructions that when executed by the       a processor and memory, correct? …
 first computer cause the first system to     A. So let’s see, you asked -- you asked several
 perform operations comprising:               different things. You asked if it's a computer --
                                              ...
                                              Q. -- that includes processor and memory.
                                              A. It has a processor, it has memory –
                                              (6/16/21 Trial Tr. 689:12-24)
 receive via the digitizer a verbal order,    Q. The spoken order that's received by ASR, so
 comprising at least one item, from a         the spoken
 user, wherein the verbal order was


                                                  5
        Case 6:21-cv-00511-ADA Document 277 Filed 08/11/21 Page 10 of 26




 captured by the microphone and              order that we -- I was just asking you about, that
 digitized by the digitizer;                 comes
                                             into ASR --
                                             A. Yeah.
                                             Q. – that’s a digitized format, correct?
                                             A. Yes. (6/16/21 Trial Tr. 693:4-9)
 immediately transmit, using the wireless    Q. At the very least -- so you’re saying that the
 network interface, the digitized order to   Alexa -- the Alexa products can’t transmit the
 a computer system remote from the first     digitized representation of speech to the Alexa
 system;                                     system?
                                             A. It transmits the speech, that’s correct.
                                             (6/16/21 Trial Tr. 690:17-20)
 the computer system, the computer           Q. Okay. And now, the Alexa system, the servers,
 system comprising:                          those are computers, right?
                                             A. Correct, yes. (6/16/21 Trial Tr. 690:21-23)
 a networks interface;                       Q. They also include a network interface to
                                             receive that digitized speech, correct?
                                             A. Yes. (6/16/21 Trial Tr. 690:24-691:1)
 a second computer;                          Q. And now, those computers, they contain
 non-transitory memory that stores           memory, right?
 instructions that when executed by the      A. That’s correct. (6/16/21 Trial Tr. 691:2-3)
 second computer cause the computer
 system to perform operations
 comprising:
 receive, using the network interface, the   Q. And the Alexa system, it can receive that
 digitized order from the first system;      digitized speech from, for instance, the Echo
                                             device, right?
                                             A. Yes. (6/16/21 Trial Tr. 691:4-6)
 translate at least a portion of the         [Q.] The spoken order that’s received by ASR, it's
 digitized order to text;                    in audio format, correct?
                                             [A.] That’s right. Yes.
                                             [Q.] What’s outputted is text, correct?
                                             [A.] That’s correct. (6/16/21 Trial Tr. 693:17-23)
 identify an item corresponding to the       Q. Okay. But my question is: If I say, “add milk to
 text;                                       my shopping list,” and once that gets processed,
 add the identified item to a list           that item, “milk,” will be added to the user’s
 associated with the user;                   shopping list, correct?
 enable the list, including the identified   A. The item will be using -- yes, if the system does
 item, to be displayed via a user display.   the right thing, an item, “milk,” will be added, yes.
                                             (6/16/21 Trial Tr. 696:6-10)
Defendants’ witness, John Love, the first employee of Alexa Shopping, also confirmed that the

Accused Alexa Products receive, recognize, transmit and display “orders.” See 6/16/21 Trial Tr.

at 721:10-21, 722:9-723:8, 724:15-16.



                                                 6
        Case 6:21-cv-00511-ADA Document 277 Filed 08/11/21 Page 11 of 26




       Further, Defendants did not rebut DOE at all, such that Freshub’s infringement under

DOE was unchallenged for the ’153 Patent. Dr. Medvidovic explained how the “identify”

element is met under DOE because the Accused Alexa Products “basically [] figure out which

part of the user’s utterance corresponds to the specific thing that needs to be included in the

shopping list,” “rel[y] on the textual characterization . . . to figure out what element is actually

important . . . like apples,” and “the output of that process would be substantially the same result

which would be the addition of that element to a shopping list.” See 6/14/21 Trial Tr. 307:13-

309:17. Thus, JMOL is appropriate because Freshub presented infringement evidence

amounting to “facts and inferences [that] point so strongly and overwhelmingly in [Freshub]’s

favor that reasonable jurors could not reach a contrary verdict.” See Jacobs v. Tapscott, 516 F.

Supp. 2d 639, 643 (N.D. Tex. 2007), aff’d, 277 F.App’x 483 (5th Cir. 2008) (granting JMOL

where evidence insufficient to support verdict) (citation omitted).

       B.      The Jury Only Had Substantial Evidence of Defendants’ Infringement of the
               ’408 Patent
       Freshub also provided substantial evidence demonstrating that Asserted Claims 20 and 30

of U.S. Patent No. 10,232,408 (JTX-3, “the ’408 Patent”) are literally infringed. Claims 20 and

30 are substantially the same, except that Claim 20 is a method and Claim 30 is a non-transitory

memory claim. See 6/15/21 Sealed Trial Tr. 3:22-4:1. As Dr. Medvidovic explained, these

claims are “from the perspective of the server system that runs in the cloud.” 6/14/21 Trial Tr.

316:12-16.

       First, Dr. Medvidovic provided an animation of Defendants’ technical documents that

identified where each of the infringing elements are in the Accused Alexa Products. 6/14/21

Trial Tr. 267:5-270:1; 313:4-315:5. The first step of Claim 20 deals with “receiving a digitized

order from a remote system where the user uses spoken words and that remote system comprises

a microphone, a wireless network interface, and a digitizer.” Id. at 316:2-11. This is essentially

the first computer system of Claim 1 of the ’153 Patent and Dr. Medvidovic confirmed that the

same evidence he pointed to for the front-end aspects of the ’153 Patent also prove that the


                                                   7
        Case 6:21-cv-00511-ADA Document 277 Filed 08/11/21 Page 12 of 26




Accused Alexa Products meet this element of Claim 20. Id. at 316:17-317:11. He testified

similarly with respect to the “translating” element. Id. at 317:12-318:1. In PTX-318,

Defendants’ confidential document, he pointed out that Defendants’ ASR “[c]onverts speech to

its text representation.” 6/14/21 Trial Tr. 318:4-15. He also relied on Mr. Portman’s testimony

for showing that the Accused Alexa Products translate speech to text. Id. at 318:16-20.

        Claim 20 next requires “matching” the text to a “text description associated with a unique

product identifier” and “based at least in part on the unique product identifier . . . identifying . . .

an item corresponding to the text.” ’408 Patent, Claim 20 (JTX-3, 16:14-21). The item is then

“placed on an item set associated with the user” and displayed to the user. ’408 Patent, Claim 20

(JTX-3, 16:22-26). Dr. Medvidovic identified the Intelligence Choice Engine (“ICE”) of Alexa

that matches the translated text to a text description associated with a unique product identifier.

See 6/14/21 Trial Tr. 318:21-326:8. ICE runs searches and returns ranked results, according to

Defendants’ documents describing the process. See PTX-322, PTX-325, PTX-358. For the

“identifying” step, Dr. Medvidovic explained the Accused Alexa Products identify an item

corresponding to the translated text because they run searches for items, return relevant ranked

results, and display the top item, along with information about the product, to the user. See

6/14/21 Trial Tr. 327:5-331:6; see also PTX-365.
        Finally, he proved using Defendants’ documents that the Accused Alexa Products cause

the identified item to be placed on an item set associated with the user when items are added to

cart and then enable the item set to be displayed via a remote user display because the item set

can be displayed on a website on the user’s phone. See 6/14/21 Trial Tr. 331:7-332:20; 332:21-

335:8; see also PTX-365, PTX-216.

        Mr. Portman’s testimony, on which Dr. Medvidovic relied, established that the Accused

Alexa Products satisfy the “matching,” “identifying,” and “causing to be placed on an item set”

elements. See 6/14/21 Trial Tr. (Portman testimony) 246:10-16 (the Alexa backend produces a

“matched list of all somehow relevant results” to keyword banana in the “buy bananas”

example); id. at 250:5-11 (confirming that in “buy apples” example, “apples is going to be


                                                   8
       Case 6:21-cv-00511-ADA Document 277 Filed 08/11/21 Page 13 of 26




identified” by searching various indices); id. at 251:15-20 (“apples will be added to the customer

grocery cart”).

       For Claim 30, which is a non-transitory memory claim, but otherwise substantially the

same as Claim 20 (6/15/21 Sealed Trial Tr. 3:22-4:1), Dr. Medvidovic identified where in

Defendants’ highly confidential source code that the instructions stored in the non-transitory

memory are found. See, e.g., id. at 4:22-20:5; see also PTX-370, PTX-362, PTX-516.

       C.         The Jury Only Had Substantial Evidence of Defendants’ Infringement of the
                  ’801 Patent
       Freshub proved that Claim 1 of U.S. Patent No. 10,213,810 (JTX-2, “the ’810 Patent”) is

infringed. It is a voice processing system substantially the same as the ‘153 and ‘408 Patents,

requiring “a networks interface,” “a computer,” and memory elements. ’810 Patent, Claim 1

(JTX-2, 14:48-15:7). Relying on the same supporting evidence used for the ’153 and ’408

Patents (i.e., schematics, testimony, confidential technical documents, and source code), Dr.

Medvidovic confirmed that the Accused Alexa Products infringe those common elements.

6/15/21 Trial Tr. 343:13-346:1 (testifying that the microphone, digitizer, wireless network

interface, receive, translate, use, include, and enable elements are met). He then explained that

the unique elements of the ‘810 Patent are the “associate,” “download,” and “enable” elements.

6/15/21 Trial Tr. 346:3-352:18. He testified that the Accused Alexa Products have instructions

to associate a unique identifier with a remote system configured to receive the user’s spoken

words because each device is given a serial number. See 6/15/21 Trial Tr. 345:2-347:23; PTX-

423. Further, he explained using Defendants’ documents that the Accused Alexa Products have

instructions to download configuration data to the remote system because to set up a device, the

Alexa backend sends configuration data to update how to route data. See 6/15/21 Trial Tr.

347:21-349:22; PTX-414. Finally, he testified that the Accused Alexa Products include the

required instructions to enable because they send instructions to a provider to provide the item.

6/15/21 Trial Tr. 349:23-352:17; PTX-425.




                                                 9
       Case 6:21-cv-00511-ADA Document 277 Filed 08/11/21 Page 14 of 26




       D.        Defendants’ Fact Witnesses Admitted that the Three Claim Elements of
                 Defendants’ Non-Infringement Defense Are in the Accused Alexa Products
       The sum total of Defendants’ non-infringement defense was that the Accused Alexa

Products allegedly do not receive “orders” as recited in the Asserted Claims, that they do not

“identify an item” as set forth in the ’153 Patent and do not “match” an item to a text description

as recited in the ‘408 and ‘810 Patents. 6/17/21 Trial Tr. 870:5-22 (Dr. Johnson summarizing his

non-infringement conclusions). Defendants’ only witness to testify on non-infringement was Dr.

Johnson, who could only manufacture such farfetched claims by applying a special meaning to

the claim terms “order” and “item.” Dr. Johnson’s opinion was, however, critically flawed

because it was based on a legally improper claim construction. The Court instructed the jury to

apply the plain and ordinary meanings of the all claim terms. Dkt. No. 247 at 12, 13 (Final Jury

Instruction No. 2.7). Dr. Johnson, however, testified that he applied “special meaning” to the

terms “verbal order” and “item.” 6/17/21 Trial Tr. 1053:2-13 (agreeing that the term “verbal

order” has special meaning in his non-infringement analysis and is “not the colloquial ‘take out

the trash, add to my shopping list’”); id. at 1053:14-1054:10 (agreeing that the term “item” had

special meaning in his testimony regarding non-infringement and is “not any item, milk, eggs,

whatever”). Thus, the jury’s finding of non-infringement had to be based on Dr. Johnson’s

incorrect claim construction, because either “verbal order” or “item” is a component of every

element Dr. Johnson challenged (or alternatively, jury nullification, as explained below).
Because the Federal Circuit requires granting JMOL where a jury verdict regarding infringement

is based on incorrect claim construction and where no reasonable jury could have reached the

jury’s conclusion applying the proper claim construction, the Court should grant Freshub’s

JMOL. 800 Adept, Inc. v. Murex Sec., Ltd., 539 F.3d 1354, 1366 (Fed. Cir. 2008) (reversing

JMOL denial where no reasonable jury could have found infringement under the proper claim

construction).

       Indeed, Dr. Johnson had no choice but to use a “special meaning”––Defendants’

witnesses testified that the Accused Alexa Products satisfied these elements under the Court’s



                                                10
       Case 6:21-cv-00511-ADA Document 277 Filed 08/11/21 Page 15 of 26




plain and ordinary meaning constructions. For example, as demonstrated above, Defendants’

Vice President and Distinguished Scientist of the Alexa Artificial Intelligence Organization, Dr.

Strom, admitted on cross-examination that every of element of Claim 1 of the ’153 Patent is met

and agreed that “milk” is an “item.” See supra, Section II.B; see also 6/16/21 Trial Tr. 696:6-10.

In addition to Dr. Strom’s testimony, Mr. Love testified, using the plain and ordinary meaning of

the term “order,” that the Accused Alexa Products receive, recognize, transmit and display

“orders.” See 6/16/21 Trial Tr. 721:10-21, 722:9-723:8 (testifying as to what happens after a

user says “Alexa, order dog food”). And Mr. Portman explained that the Accused Alexa

Products “match” an item to a text description. 6/14/21 Trial Tr. 244:10-14 (confirming that a

query for bananas will search “title” and “descriptions” of items), 246:2-16 (stating that the

results of the search will be a “matched list of all somehow relevant results to this banana

keyword”). Thus, no reasonable jury could have found non-infringement based on the actual

evidence of infringement.

       ALTERNATIVELY, FRESHUB REQUESTS A NEW TRIAL UNDER RULE 59
       The Court has discretion to grant a new trial “based on its appraisal of the fairness of the

trial and the reliability of the jury’s verdict.” Smith v. Transworld Drilling Co., 773 F.2d 610, 612-

13 (5th Cir. 1985). A new trial is warranted where, as here, “the verdict was against the great

weight of the evidence;” “the trial was unfair;” or “prejudicial error was committed in its course.”

Id. (citations omitted).1 All three independent bases for granting a new trial are present here, and
a partial new trial on infringement and damages is necessary to avoid manifest injustice.

       The jury declined to find infringement despite Freshub’s overwhelming evidence of it.

Supra Section II. For this reason alone, a new trial is warranted because “the verdict was against

the great weight of the evidence.” Smith, 773 F.2d at 612-13. Further, “[g]iven the strength of the

plaintiff’s evidence” regarding infringement, the jury’s incongruous verdict “strongly indicates

1
 Regional circuit law governs motions for new trial in patent cases. Commil USA, LLC v. Cisco
Systems, Inc., 720 F.3d 1361, 1370 (Fed. Cir. 2013). Further, courts may grant a partial new trial
on infringement and damages only, since validity is a “distinct and separable” issue. Id. at 1371.


                                                 11
       Case 6:21-cv-00511-ADA Document 277 Filed 08/11/21 Page 16 of 26




that the jury’s deliberation in this case was not impartial.” Hall v. Freese, 735 F.2d 956, 959-60

(5th Cir. 1984) (new trial required to correct substantial injustice resulting from counsel’s

prejudicial remarks). Indeed, as set forth below, Defendants implanted an “us versus them”

mentality in the jury and made other inflammatory and highly prejudicial statements that

succeeded in encouraging jurors to find no infringement for reasons wholly external to the merits

of the case. See id. at 962; see also Irvan v. Frozen Food Exp., Inc., 780 F.2d 1228, 1231 (5th Cir.

1986) (verdict demonstrated success of improper remarks); Sasaki v. Class, 92 F.3d 232, 237 (4th

Cir. 1996) (verdict itself provides compelling evidence that improper comments substantially

influenced the jury’s verdict, and thus were not harmless).

       A.      Defendants Instilled an “Us versus Them” Mentality in the Jury
       Throughout trial, Defendants advanced “us versus them” arguments along national and

religious lines that biased the jury. It is well-established that Defendants’ tactic is impermissible

and warrants a new trial, since verdicts “influenced by passion and prejudice are the antithesis of

a fair trial.” Whitehead v. Food Max of Miss., Inc., 163 F.3d 265, 276-77 (5th Cir. 1998) (ordering

new trial when counsel appealed to emotion and local bias). Comments meant to appeal to

“community conscience” by “pitting ‘the community’ against a nonresident corporation” are

plainly improper. Westbrook v. Gen. Tire & Rubber Co., 754 F.2d 1233, 1238 (5th Cir. 1985).

An improper “community conscience” plea is not limited to “specific words; it extends to all

impassioned and prejudicial pleas intended to evoke a sense of community loyalty, duty and

expectation. Such appeals serve no proper purpose and carry the potential of substantial injustice

when invoked against outsiders.” Id. at 1238-39. Defendants repeatedly made such improper

pleas that they ultimately cemented and tied together during closing arguments.

       Defendants told the jury that a finding in their favor was necessary to prevent Freshub—a

company based and founded in Israel by CEO, Meir Zohar —from suing and “taking” from other
U.S. companies.     This was done through different statements over the course of trial that

collectively prejudiced the jury against Freshub, particularly statements made in closing that this




                                                 12
       Case 6:21-cv-00511-ADA Document 277 Filed 08/11/21 Page 17 of 26




case was an attack on U.S. companies from outside forces. For example, Defendants argued that

this case was the “tip of the iceberg” of a foreign company’s lawsuits against “[e]very U.S.

technology company they can find,” that “[o]nly you folks can stop.” See 6/21/21 Trial Tr.

1436:3-25 (emphasis added); 6/14/21 Trial Tr. 67:11-17, 65:15-19 (emphasis added) (emphasizing

at the outset that Freshub is an Israeli company). Defendants’ impassioned and prejudicial plea

appeals to the jury’s patriotic duty and sense of national identity to view a verdict in Defendants’

favor as being in the best interest of the U.S. against a foreign threat. “This us-against-them plea

can have no appeal other than to prejudice by pitting ‘the community’ against a nonresident

corporation. Such argument is an improper distraction from the jury’s sworn duty to reach a fair,

honest and just verdict according to the facts and evidence presented at trial.” Westbrook, 754

F.2d at 1238.

       But Defendants’ improper “us versus them” arguments did not stop there. Defendants

urged the jury to find in their favor to protect the U.S. patent system itself from Freshub “going to

the courthouse” to enforce its patents. In other words, Defendants exacerbated their tactic of

pitting the community against a foreign company—which alone is improper and warrants a new

trial—by encouraging the jury to see their verdict as an opportunity to send a policy message that

is extraneous to the merits of the case. In their opening remarks, Defendants stated:

       [R]ather than do what normal companies do, invest thousands of hours in research
       and development and invest millions of dollars in research and development, going
       to the courthouse is a quick way to succeed. I’m going to submit to you that’s not
       why our constitutional patent system was set up. It’s going to be your decision to
       decide that, but I'm going to submit to you that's not why it's there. They said the
       shareholders will not see any money at that time, but they will see money after we
       sue Google and Apple. So it’s clear, this is the tip of the iceberg.
6/14/21 Trial Tr. 67:6-17 (emphasis added). In their closing remarks, Defendants repeated their

improper plea:

       So rather than doing this the normal way through hard work and innovation, we’re
       going to go to the courthouse. And that’s why we’re here, because this conduct
       needs to stop. This is not what the patent system was designed for. The
       preservation of this constitutional patent system and the integrity of it is -- is at
       play. And this is not what it’s about, and this needs to stop. And one of the


                                                 13
       Case 6:21-cv-00511-ADA Document 277 Filed 08/11/21 Page 18 of 26




       reasons it needs to stop is because we know this is the tip of the iceberg. That’s
       not me saying it. That’s Mr. Zohar saying it. Who comes next? Google, Apple,
       dot, dot, dot. Every U.S. technology company they can find. And that’s why we’re
       here. I can’t stop it. Amazon can’t stop it. Only you folks can stop it. And that's
       what we’d ask you to do.
6/21/21 Trial Tr. 1436:12-25 (emphasis added); see also id. at 1403:6-14 (“The patent system

wasn’t created to print patents. It wasn’t created to generate lawsuits. It was created to advance

science and technology.”).

       Defendants told the jury that they were there to make a policy decision about patent

enforcement under the U.S. “constitutional patent system,” which, of course, is not what the jury

was there to decide. These comments were “a conscious and deliberate appeal to the prejudice

and passion of the jury: the jurors were asked to judge this case, not on the basis of whether the

defendant [infringed], but on the basis of their disapproval of [Freshub’s] legal right” to enforce

its patents in court. Irvan, 780 F.2d at 1231; see also, e.g., HRC Guam Co. v. Bayview II L.L.C.,

2017 Guam 25, ¶¶ 99-100 (Guam Dec. 29, 2017) (appeal to jury to send a message to outsiders

about the proper way to do business was “in and of itself . . . improper” and “compounded” by

highlighting a local versus foreigner theme).

       Worse still, Defendants’ tactic—arguing that the motive of an Israeli company and its

Jewish founder and CEO, Mr. Zohar, to “go to the courthouse [as] a quick way to succeed” was

an abuse of the patent system designed to “take” from Defendants and others—plays on Jewish
stereotypes. Defendants blew this Jewish stereotype “dog whistle” at every opportunity to unfairly

bias the jury, whether it was how much money the Jewish founders and company executives would

make (the “greedy” stereotype) if the jury returned a verdict for Freshub, or emphasizing irrelevant

facts about Freshub’s lack of profitability (and doing so in terms of Israeli shekels). See, e.g.,

6/14/21 Trial Tr. 62:17-22, 63:18-20, 66:5; 6/15/21 Trial Tr. 429:19-431:25, 592:7-17; 6/21/21

Trial Tr. 1320:10-17; see also 6/15/21 Trial Tr. 595:14-596:5, 596:6-9, 597:7-17, 598:9-12,

599:19-23 (all referencing that Mr. Douer would make “some $120 million plus”).

       Comments such as these that “perpetuate the stereotype of Jewish people as greedy

opportunists” justify a new trial. Commil, 720 F.3d at 1369 (curative instruction insufficient to


                                                14
       Case 6:21-cv-00511-ADA Document 277 Filed 08/11/21 Page 19 of 26




address prejudice from repeated use of a greedy Jewish stereotype); see also Hall, 735 F.2d at 960

(introduction of racial stereotypes warrants new trial). Simply, Freshub’s motives to assert its

patents are irrelevant. Samsung Elecs. Co. v. NVIDIA Corp., No. 3:14-cv-757, 2016 WL 754547,

at *4 (E.D. Va. Feb. 24, 2016) (patentee’s motive for bringing lawsuit is irrelevant and unfairly

prejudicial) (citation omitted); SGS-Thomson Microelectronics, Inc. v. Int’l Rectifier Corp., 31

F.3d 1177, 1994 WL 374451, at *6 (Fed. Cir. 1994) (motive for assigning patents is irrelevant).

Defendants’ gratuitous commentary placed motive front and center for the jury, improperly

suggesting it was a relevant consideration and feeding the “greedy opportunist” stereotype.

       In the same vein, Defendants told the jury to view the amount of damages sought as

evidence of “what a lawsuit is really about,” i.e., misuse of the patent system to make money.

6/14/21 Trial Tr. 73:18-21 (in opening argument); 6/21/21 Trial Tr. 1426:4-11 (in closing

argument). Defendants said that Mr. Zohar “cooked up” a plan “to come to the courthouse and

try to get rich” against “every U.S. technology company they can find.” 6/21/21 Trial Tr. 1436:3-

25 (emphasis added). Defendants’ inflammatory remarks, which have nothing to do with whether

Defendants infringe, played on the stereotype of greedy Jewish executives of an Israeli company

allegedly taking advantage of U.S. companies, to trigger religious biases and deepen the “us vs.

them” nationalistic divide in the minds of the jurors. Even if counsel did not specifically intend to
invoke religious or ethnic prejudices, these comments were made “to prejudice the jurors against

[Freshub] and [its] attorneys.” Hall, 735 F.2d at 960 (court need not find that racial prejudice was

specifically intended to grant new trial).

       Defendants’ arguments worked by directing the jury’s focus away from the elements of the

case to an extraneous and inflammatory consideration, and deprived Freshub of a fair trial. To

find that manifest injustice would result from allowing the verdict to stand in view of Defendants’

improper remarks, the Court “need not find that each statement, taken individually, was so

improper as to warrant a new trial.” Whitehead, 163 F.3d at 278. Rather, the cumulative impact

of Defendants’ numerous prejudicial comments must be considered “as a whole.” Id.; Commil,

720 F.3d at 1369-70 (affirming grant of new trial based on counsel’s pervasive appeals to religious


                                                 15
       Case 6:21-cv-00511-ADA Document 277 Filed 08/11/21 Page 20 of 26




and foreign prejudices). Indeed, Defendants used every device available to them—demonstratives,

opening arguments, cross and direct examinations, and closing arguments—to drill their improper

theme into the jurors’ understanding of the case. Collectively, Defendants’ tactics had an

overwhelming impact that succeeded in nullifying the jury. Maintaining the jury’s nullified verdict

on infringement would result in manifest injustice.

       B.      Defendants Introduced Irrelevant and Prejudicial Issues to Stoke their “Us
               Versus Them” Appeal
       Defendants ensured that their national and religious “us versus them” appeal persuaded the

jury by introducing irrelevant and highly prejudicial issues concerning patent prosecution and

enforcement to advance their improper story that Freshub and its Israeli executives misused the

U.S. patent system to “take” from Defendants and other U.S. technology companies—and by going

so far as to violate the Court’s rulings to make sure that the jury heard such issues. Defendants’

conduct demonstrates unfair prejudice. See Magnivision, Inc. v. Bonneau Co., 115 F.3d 956, 961

(Fed. Cir. 1997) (new trial required; defendant’s emphasis of irrelevant allegations of improper

patent prosecution with “assertions and innuendos of impropriety [that] were magnified by

repetition” demonstrate unfair prejudice) (citations omitted).

       First, Defendants suggested at least 19 times that the filing dates of the Asserted Patents

indicate wrongdoing, despite this assertion being contrary to law:

       [A]s you go through and listen to the evidence in this case, ask yourself whether or
       not this process is really promoting science. The patent system wasn’t set up for
       someone to file patents four or five years after someone else has already
       introduced a product in an attempt to claim that you had the solution a decade ago
       when you really didn’t. The patent system wasn’t set up to try to reach out and
       grab the hard work of engineers and scientists who spent thousands of hours
       developing something like an Alexa system using deep neural networks, using far-
       field speech recognition, and grab that for quick success in the courtroom.
See 6/14/21 Trial Tr. 74:3-21 (quotation from 74:9-21) (emphasis added).

       The patent system is truly to promote the progress of science…. This timeline that
       you’ve seen many times is not in keeping with promoting science. Writing patent
       claims years after the product comes out and claiming that your patent includes
       voice shopping technology and Alexa all the way back to 2005 doesn’t promote the


                                                16
       Case 6:21-cv-00511-ADA Document 277 Filed 08/11/21 Page 21 of 26




       progress of science. It does just the opposite. It takes from others who have put
       in hard work and dedication and innovation. It takes from them.
6/21/21 Trial Tr. at 1432:25-1433:10 (referring to the timeline of when the Asserted Patents were

filed relative to their parent application) (emphasis added); see also, e.g., Trial Tr. at 68:3-70:5,

70:11-71:3, 74:9-21, 114:1-115:12, 116:8-118:8, 184:5-18, 185:7-10, 355:11-360:22, 594:22-

595:10, 898:23-899:8, 901:10-13, 1404:15-1406:5, 1411:1-10, 1411:16-19, 1419:5-1421:5,

1432:16-1434:10, 1435:7-1436:25. Defendants’ counsel also improperly opined that the timeline

of this case was “strange” and “bizarre.” 6/21/21 Trial Tr. 1404:15-19, 1419:5-13.

       However, the dates that Ikan filed the continuation applications for the Asserted Patents

were irrelevant; indeed, Defendants did not introduce them for any relevant purpose. Rather,

Defendants used the dates to (i) mislead the jury into thinking there can be no infringement since

the Accused Alexa Products existed before the continuation applications were filed, and (ii) fuel

their highly prejudicial and improper suggestion that Freshub misused the U.S. patent system to

“take” from Defendants. See Kingsdown Med. Consultants, Ltd. v. Hollister Inc., 863 F.2d 867,

874 (Fed. Cir. 1988) (“there is nothing improper, illegal or inequitable in filing a patent

application for the purpose of obtaining a right to exclude a known competitor’s product from the

market; nor is it in any manner improper to amend or insert claims intended to cover a competitor’s

product the applicant’s attorney has learned about during the prosecution of a patent application .

. . its genesis in the marketplace is simply irrelevant.”) (emphasis added) (citation omitted);
Magnivision, 115 F.3d at 961 (repetition of irrelevant alleged prosecution irregularities with

“assertions and innuendos of impropriety” during trial demonstrates unfair prejudice).

       Second, during closing argument, Defendants fabricated a story—entirely outside the

evidentiary record—that Freshub’s patent attorney drafted claims to match the Accused Alexa

Products. See 6/21/21 Trial Tr. 1419:5-1421:5. Defendants’ argument was intended to prejudice

the jurors and advance their improper story that Freshub misused the patent system to “take” from

Defendants. See Hall, 735 F.2d at 961-62 (abuse of discretion to deny new trial where defendant




                                                 17
       Case 6:21-cv-00511-ADA Document 277 Filed 08/11/21 Page 22 of 26




made remarks along geographic and racial lines “to prejudice the jurors” and “argu[ed] outside the

record” which does not “serve any remote purpose for which a trial is intended.”).

       Third, furthering their improper “community conscience” pleas, Defendants argued to the

jury that their community would not understand or approve of a verdict in Freshub’s favor because

there was no evidence related to conception or reduction to practice. See 6/21/21 Trial Tr. 1434:7-

1436:11 (“So you’re going to have to say to your spouse or friend: We don’t know how this

invention came about. And they’re going to walk away scratching their head. And I would say,

rightly so.”); id. at 1433:20-24; id. at 1405:10-1406:2 (arguing jury did not see lab notebooks or

prototypes made “along the way”). However, such facts were not introduced because Defendants

agreed to a 2005 priority date, subject only to their written description defense. See, e.g., Dkt. No.

247 at 23, 27, 30 (Final Jury Instruction Nos. 2.16, 2.18, 2.20) (December 12, 2005 priority date);

6/21/21 Trial Tr. 1335:21-1336:2 (priority date dispute limited to written description). However,

Defendants did not raise this in the context of that defense, but instead misleadingly argued during

closing that the absence of this evidence shows that Freshub misused the patent system. See id.;

see also 6/21/21 Trial Tr. 1435:16-1435:18 (arguing that “one thing you’ll find in every case is the

most important evidence in a case is not what you see but what you don’t see”) (emphasis added).

       Fourth, Defendants introduced highly prejudicial hearsay from Mr. Zohar’s deposition
about named-inventor Sony Douer’s supposed attempt to “dodge service” of a subpoena, which

compounded the prejudicial effect of Defendants’ tactics. Notably, Defendants introduced this

hearsay—which was designated for their case-in-chief—during their cross-examination of

Freshub’s damages expert, in an effort to ensure that the jury heard the prejudicial content. See

6/15/21 Trial Tr. 599:9-600:1. Knowing that Freshub objected to Defendants’ designation of Mr.

Zohar’s testimony (and the Court would rule on those objections outside the jury’s presence),

Defendants ensured “the cat would be out of the bag” by introducing the hearsay in a wholly

irrelevant line of cross-examination. Defendants’ calculated effort to ensure that the jury would

hear prejudicial hearsay is improper. See Silbergleit v. First Interstate Bank of Fargo, N.A., 37




                                                 18
       Case 6:21-cv-00511-ADA Document 277 Filed 08/11/21 Page 23 of 26




F.3d 394, 397-98 (8th Cir. 1994) (ordering new trial and admonishing counsel’s use of questions

to place prejudicial information before jury).2

       Furthermore, Mr. Douer’s conduct with respect to his subpoena is irrelevant and was

introduced solely to distract and prejudice the jury. Indeed, Defendants incorporated the hearsay

into their improper “community conscience” appeal to the jury during closing argument. See,

6/21/21 Trial Tr. at 1434:1-10; see also Stollings v. Ryobi Techs., Inc., 725 F.3d 753, 762 (7th Cir.

2013) (improper admission of hearsay and use during opening statements was prejudicial); Irvan,

780 F.2d at 1231 (admission of irrelevant evidence “compounded” prejudicial effect of defendant’s

appeals to the prejudice and passion of the jury).

       Finally, Defendants repeatedly referred to the abandonment of the parent application to the

Asserted Patents, and misleadingly suggested that it was intentional to further their improper

narrative about Freshub’s misuse of the patent system; namely, to enforce an abandoned patent.

See, e.g., 6/14/21 Trial Tr. 70:2-5 (“[I]n 2012, Ikan actually abandoned the patent. That’s sort of

an official process or procedure under the patent rules, and they abandoned that patent.”); id. at

115:7-14 (“this patent that was filed for back in December of 2005, went abandoned -- it was

abandoned”); see also id. at 114:5-11, 114:20-115:1, 117:25-118:4. The Court initially overruled

Freshub’s objections, but on the fourth day of trial, the Court recognized that Defendants’ repeated

references to abandonment were irrelevant and prejudicial and ruled that Defendants could no




2
  The Court overruled Freshub’s hearsay, relevance, and prejudice objections (6/15/21 Trial Tr.
598:21-600:1) on the mistaken belief that Mr. Douer is a party opponent (id. at 652:3-5),
notwithstanding that Defendants made no such showing as required under Fed. R. Evid.
802(d)(2)(C)-(D). Mr. Douer is Ikan’s principal, and Ikan is the majority (but not the sole)
shareholder of Freshub. Neither Ikan nor Mr. Douer is a party, and Mr. Douer is not involved in
Freshub’s business, and is not its agent. See e.g., Lake Charles Harbor & Terminal Dist. v.
Reynolds Metal Co., No. 2:17-cv-1114, 2019 WL 638090, at *3 (W.D. La. Jan. 23, 2019)
(excluding hearsay by third party; there was no evidence that it “may be treated as the same entity
as [defendant] for any reason”); id. at n.2 (proponent of hearsay offered no evidence that “distinct
corporate entit[y]” “was authorized … to make these statements or was an agent or employee of
[defendant]”).


                                                  19
        Case 6:21-cv-00511-ADA Document 277 Filed 08/11/21 Page 24 of 26




longer refer to it.3 A new trial is warranted for this reason alone, given that the impact of

Defendants’ repeated reference to abandonment “could not be fully appreciated until it was given

context within the trial.” VirnetX Inc. v. Apple, Inc., No. 6:12-cv-855, 2016 WL 4063802, at *5

(E.D. Tex. July 29, 2016) (granting new trial, noting that the court could not have anticipated how

a prior verdict would be over-used to prejudicial effect).

       Although the Court issued a curative instruction, it was insufficient because the jury had

already heard about the abandonment multiple times. See, e.g., Commil, 720 F.3d at 1369-70

(curative instruction on irrelevant interjections of counsel insufficient to address use of religious

stereotypes). Even more troubling, after the curative instruction had been read, Defendants twice

referenced the abandonment (and suggested that it was intentional) in violation of the Court’s

order. See 6/21/21 Trial Tr. 1404:25-1405:9 (“that patent application on a refrigerator that Ikan

later gave up”); id. at 1411:16-19 (“that patent application on the refrigerator that they gave up”)

(emphasis added). Thus, Defendants nullified any limited curative effect of the instruction. See

Whitehead, 163 F.3d at 277-78 (additional improper remarks following curative instructions

rendered them insufficient to address prejudice). As a result, Defendants used the abandonment

to further prejudice the jury and instill their improper pleas.

       Taken together, Defendants’ improper remarks permeated the trial and “so exceeded the

limits of advocacy as to cause a prejudicial verdict.” Westbrook., 754 F.2d at 1238. Because

manifest injustice would result from permitting the verdict to stand, the Court should order a new

trial on the issues of infringement and damages.

       CONCLUSION

       Freshub respectfully requests that the Court grant its JMOL or a new trial.


3
  Compare 6/14/21 Trial Tr. 10:15-18:24 (reference to abandonment permitted) with 6/17/21 Trial
Tr. 819:1-6 (excluding abandonment). At the June 17th charge conference, the Court found
abandonment irrelevant in agreeing to Freshub’s requested curative jury instruction on the issue
and excluded further evidence relating to it, which Defendants acknowledged. 6/21/21 Trial Tr.
1162:19-1163:1 (acknowledging evidence of “abandonment issue” was excluded for lack of
relevance); see also id. at 1334:21-1335:2.


                                                  20
     Case 6:21-cv-00511-ADA Document 277 Filed 08/11/21 Page 25 of 26




                                         Respectfully submitted,

Dated: August 11, 2021            By: /s/ Lisa Kobialka
                                      Paul J. Andre (Pro Hac Vice)
                                      Lisa Kobialka (Pro Hac Vice)
                                      James Hannah (Pro Hac Vice)
                                      KRAMER LEVIN NAFTALIS
                                       & FRANKEL LLP
                                      990 Marsh Road
                                      Menlo Park, CA 94025
                                      Telephone: (650) 752-1700
                                      Facsimile: (650) 752-1800
                                      pandre@kramerlevin.com
                                      lkobialka@kramerlevin.com
                                      jhannah@kramerlevin.com

                                         John Palmer
                                         Texas Bar No. 15430600
                                         NAMAN HOWELL SMITH & LEE PLLC
                                         400 Austin Ave., Suite 800, P.O. Box 1470
                                         Waco, TX 76703
                                         Telephone: (254) 755-4100
                                         Facsimile: (254) 754-6331
                                         palmer@namanhowell.com

                                         Attorneys for Plaintiffs,
                                         FRESHUB, INC. and FRESHUB, LTD.




                                    21
       Case 6:21-cv-00511-ADA Document 277 Filed 08/11/21 Page 26 of 26




                                CERTIFICATE OF SERVICE

       The foregoing document was filed electronically on August 11, 2021, with the Clerk of

Court using the Court’s CM/ECF system, which will send a Notice of Electronic Filing on

counsel of record for all other parties who have appeared in this action on the date of such

service.

                                                     /s/ Lisa Kobialka
                                                     Lisa Kobialka




                                                22
